DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Moore (Reg. No. 75,042) on June 14, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A method for wireless communications by a user equipment (UE), comprising:
reporting, to a base stationa plurality of secondary cells (SCells), wherein reporting the capability comprises reporting a maximum number of SCells for which the UE can support BFR simultaneously; 
	detecting [[a]]two or more beam failures of [[a]]two or more beam pair links (BPLs) associated with [[an]]two or more Scells of the plurality of SCells; and
	performing a BFR with respect to the two or more Scells simultaneously in accordance with the reported capability, in response to the detection.

2-3.	(Canceled)

4.	(Currently Amended) The method of claim [[2]]1, wherein a particular value is reported to indicate no support for BFR


8.	(Currently Amended) The method of claim 6, further comprising receiving an acknowledgment of the BFR request from the base station

9.	(Currently Amended) A method for wireless communication by a base station
receiving, from a user equipment (UE), an indication of a capability of the UE to support beam failure recovery (BFR) on a plurality of secondary cells (SCells), wherein the indication of the capability comprises an indication of a maximum number of SCells for which the UE can support BFR simultaneously; 
receiving, from the UE, [[an]] indications of [[a]]two or more detected beam failures of [[a]]two or more beam pair links (BPLs) associated with [[an]]two or more Scells of the plurality of SCells; and
	performing one or more actions to initiate a BFR with respect to the two or more Scells simultaneously in accordance with the reported capability, in response to the receiving the indications of the two or more detected beam failures, wherein the one or more actions comprise transmitting, to the UE, one or more uplink grants scheduling one or more new transmissions, wherein two or more new BPLs are established based on the one or more new transmissions to replace the two or more BPLs that failed.

10-11.	(Canceled)

12.	(Currently Amended) The method of claim [[10]]9, wherein a particular value is reported to indicate no support for BFR

14.	(Currently Amended) The method of claim 13, wherein receiving the indications of the two or more detected beam failures comprises receiving one or more BFR requests.

15.	(Currently Amended) The method of claim 14, wherein the one or more BFR requests [[is]]are received via a PUCCH transmission.

16.	(Currently Amended) The method of claim 14, wherein the one or more BFR requests indicate[[s]] a candidate beam to replace a failed beam.

17.	(Currently Amended) An apparatus for wireless communications by a user equipment (UE), comprising:
a memory; and
a processor coupled to the memory, the memory and processor configured to:
report, to a base stationa plurality of secondary cells (SCells), wherein reporting the capability comprises reporting a maximum number of SCells for which the UE can support BFR simultaneously; 
	detect [[a]]two or more beam failures of [[a]]two or more beam pair links (BPLs) associated with [[an]]two or more Scells of the plurality of SCells; and
perform a BFR with respect to the two or more Scells simultaneously in accordance with the reported capability, in response to the detection.

18-19.	(Canceled)

20	(Currently Amended) The apparatus of claim [[18]]17, wherein a particular value is reported to indicate no support for BFR

24.	(Currently Amended) An apparatus for wireless communications by a base station
a memory; and
a processor coupled to the memory, the memory and processor configured to:
receive, from a user equipment (UE), an indication of a capability of the UE to support beam failure recovery (BFR) on a plurality of secondary cells (SCells), wherein the indication of the capability comprises an indication of a maximum number of SCells for which the UE can support BFR simultaneously; 
receive, from the UE, [[an]] indications of [[a]]two or more detected beam failures of [[a]]two or more beam pair links (BPLs) associated with [[an]]two or more Scells of the plurality of SCells; and
perform one or more actions to initiate a BFR with respect to the two or more Scells simultaneously in accordance with the reported capability, in response to the receiving the indications of the two or more detected beam failures, wherein the one or more actions comprise transmitting, to the UE, one or more uplink grants scheduling one or more new transmissions, wherein two or more new BPLs are established based on the one or more new transmissions to replace the two or more BPLs that failed.

25-26.	(Canceled)

27	(Currently Amended) The apparatus of claim [[25]]24, wherein a particular value is reported to indicate no support for BFR

28.	(Currently Amended) The apparatus of claim 24
, wherein the indication of the capability comprises:
	an indication of a capability of the UE to send a BFR request via a physical uplink control channel (PUCCH) transmission.

29.	(Currently Amended) The apparatus of claim 28, wherein receiving the indications of the two or more detected beam failures comprises receiving one or more BFR requests.

30.	(Currently Amended) The apparatus of claim 29, wherein the one or more BFR requests indicate[[s]] a candidate beam to replace a failed beam.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646